Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Notice
	Regarding claims 2 and 3, the claims are duplicates. It is suggested that claim 3 be amended or canceled. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claim 1, the claim recites “the data being transmitted to the elevator system directly from the robot, through a cloud computing network, or through a building system manager”. Examiner respectfully notes that transmitting “directly” and “through” an intermediary are opposites and therefore the claim language is indefinite. For purposes of examination the examiner interpret the claim limitations as “the data being transmitted to the elevator system from the robot, through a cloud computing network, or through a building system manager”.
Regarding claims 2-3, the claims direct communication and therefore inherit the same rejection as claim 1.

Claims 10-18 inherit the same rejections as claims 1-9 above.
Regarding claim 19, the claim inherits the same rejection as claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8-9, 10-12, 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aberg et al. (US 20200180903 A1)

Regarding claim 1 Aberg teaches a method of communication between a robot and an elevator system using a robot communication system, the method comprising: (0009; method for operating an elevator system that includes an elevator and robot)
 	collecting data on a landing of a building using a sensor system of the robot; (0038-0039; collecting environment data by the sensors on the robot, wherein the environment if a building or residential location or a floor of a building; 0044-0045; 0048; wherein the robot can be the computing device collecting sensor data and providing the data to the elevator data center)
 	and transmitting the data to the elevator system of the building, (0038-0039; 0044-0045; 0048; Data collected by the robot is transmitted to the elevator controller (building system manager) which then transmits it to the data center (elevator system))
the data being transmitted to the elevator system directly from the robot, through a cloud computing network, or through a building system manager (0038-0039; 0044-0045; 0048; Data collected by the robot is provided to the elevator controller (building system manager) which then provides it to the data center (elevator system))

Regarding claim 2, Aberg teaches the method of claim 1, and is disclosed above, Aberg further teaches wherein the data is transmitted to the elevator system directly from the robot (0038; data provided by the robot can be communicated directly to the data center)

Regarding claim 3, Aberg teaches the method of claim 1, and is disclosed above, Aberg further teaches wherein the data is transmitted to the elevator system directly from the robot (0038; data provided by the robot can be communicated directly to the data center)

Regarding claim 8, Aberg teaches the method of claim 1, and is disclosed above, Aberg teaches wherein the data is transmitted to the elevator system through the building system manager (0038-0039; 0044-0045; 0048; Data collected by the robot is provided to the elevator controller (building system manager) which then provides it to the data center (elevator system))

Regarding claim 9, Aberg teaches the method of claim 8, and is disclosed above Aberg teaches wherein the data is transmitted to the building system manager directly from the robot (0038-0039; 0044-0045; 0048; Data collected by the robot is provided to the elevator controller (building system manager) which then provides it to the data center (elevator system))

	Regarding claim 10, the claim inherits the same rejection as claim 1 above for reciting similar limitations in the form of a system claim 0009; Elevator system.
	Regarding claim 11, the claim inherits the same rejection as claim 2 above for reciting similar limitations in the form of a system claim 0009; Elevator system.
	Regarding claim 12, the claim inherits the same rejection as claim 3 above for reciting similar limitations in the form of a system claim 0009; Elevator system.
	Regarding claim 17, the claim inherits the same rejection as claim 8 above for reciting similar limitations in the form of a system claim 0009; Elevator system.
	Regarding claim 18, the claim inherits the same rejection as claim 9 above for reciting similar limitations in the form of a system claim 0009; Elevator system.
	Regarding claim 19, the claim inherits the same rejection as claim 1 above for reciting similar limitations in the form of a computer program product claim 00019; memory storing computer code.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a 

Claims 4, 6-7, 13, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aberg et al. (US 20200180903 A1) in view of Lau et al. (US 20190204844 A1)

Regarding claim 4, Aberg teaches the method of claim 1, and is disclosed above, Aberg does not explicitly teach wherein the data is transmitted to the elevator system through the cloud computing network
In an analogous art Lau teaches wherein the data is transmitted to the elevator system through the cloud computing network (0020-0021; 0023; 0050 wherein communication between the robot and the elevator system is through a controller which is a cloud based controller)
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings Aberg to include communication between a robot and an elevator system through the cloud as is taught by Lau 
	The suggestion/motivation for doing so is to be able to improve robot operations 0001

Regarding claim 6, Aberg in view of Lau teach the method of claim 4, and is disclosed above, Aberg does not disclose but Lau teaches further comprising: transmitting the data from the robot to a robot cloud computing network of the cloud computing network; (0020; 0023-0024; 0050; transmitting data by the robot to the cloud system controller the data related to operation of an elevator; (Examiner interpretation: Examiner respectfully interprets the cloud controller to be the cloud computing system, the function of the controller to receive robot data to be the robot cloud computing network, the function of the controller to send data to the elevator to be the elevator cloud computing system, and the transmission between them to be the functionality of receiving a command to operate the elevator, and the controller then controls the elevator in response.)
(0020; 0023-0024; 0050; transmitting data by the robot to the cloud system controller the data related to operation of an elevator, which then sends data to the elevator control equipment)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings Aberg to include communication between a robot and an elevator system through the cloud as is taught by Lau 
	The suggestion/motivation for doing so is to be able to improve robot operations 0001

Regarding claim 7, Aberg in view of Lau teach the method of claim 4, and is disclosed above, Aberg does not disclose but Lau teaches further comprising: 
transmitting the data from the robot to a robot cloud computing network of the cloud computing network; (0020; 0023-0024; 0050; transmitting data by the robot to the cloud system controller the data related to operation of an elevator)
transmitting the data from the robot cloud computing network to an elevator system cloud computing network of the cloud computing network; (Examiner interpretation: Examiner respectfully interprets the cloud controller to be the cloud computing system, the function of the controller to receive robot data to be the robot cloud computing network, the function of the controller to send data to the elevator to be the elevator cloud computing system, and the transmission between them to be the functionality of receiving a command to operate the elevator, and the controller then controls the elevator in response. (0020; 0023-0024; 0050; the control functions to receiving robot control data, and in response the controller operates functionality to send command data to the elevator)
 and transmitting the data from the elevator system cloud computing network to the elevator system.  (0020; 0023-0024; 0050; the control functions to receiving robot control data, and in response the controller operates functionality to send command data to the elevator)

	The suggestion/motivation for doing so is to be able to improve robot operations 0001

	Regarding claim 13, the claim inherits the same rejection as claim 4 above for reciting similar limitations in the form of a system claim 0009; Elevator system.
	Regarding claim 15, the claim inherits the same rejection as claim 6 above for reciting similar limitations in the form of a system claim 0009; Elevator system.
	Regarding claim 16, the claim inherits the same rejection as claim 7 above for reciting similar limitations in the form of a system claim 0009; Elevator system.

Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aberg et al. (US 20200180903 A1) in view of Lau et al. (US 20190204844 A1) in view of Moroniti et al (US 20190332114 A1) and further in view of Chan (US 20160035196 A1)

Regarding claim 5, Aberg teaches the method of claim 4, and is disclosed above, Aberg further teaches transmitting the data from the robot to a first wireless access protocol device; (0038; communication with the robot is performed over a local wifi network, examiner respectfully points out that a local wifi network must have access points such as a router).
Aberg in view of Lau do not explicitly teach transmitting the data from the first wireless access protocol device to the cloud computing network;
 transmitting the data from the cloud computing network to a second wireless access protocol device; 
and transmitting the data from the second wireless access protocol device to the elevator system.  
(0013-0014; 0017; 0020; transmitting data collected by the robot to the robot cloud server, through a wifi network which needs an access point device such as a router)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Aberg in view of Lau to include providing the received data to the cloud as is taught by Moroniti
The suggestion/motivation for doing so is to better manage autonomous robots [0001-0002]
Aberg in view of Lau in view of Moroniti transmitting the data from the cloud computing network to a second wireless access protocol device;
and transmitting the data from the second wireless access protocol device to the elevator system.  
In an analogous art Chan teaches transmitting the data from the cloud computing network to a second wireless access protocol device; (0030; transmitting by the server (see 0007; where the server is cloud server), a command to the elevator system through communication gateway; 0007; where the server is cloud server)
and transmitting the data from the second wireless access protocol device to the elevator system.  (0030; transmitting by the server (see 0007; where the server is cloud server), a command to the elevator system through communication gateway; 0007; where the server is cloud server)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Aberg in view of Lau in view of Moroniti to include transmitting content to the elevator system using an access point as is taught by Chan
The suggestion/motivation for doing so is to better manage/restrict elevator control [0003-0005]

	Regarding claim 14, the claim inherits the same rejection as claim 5 above for reciting similar limitations in the form of a system claim 0009; Elevator system.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHMEN H CHOUAT whose telephone number is (571)431-0695. The examiner can normally be reached 9AM-5PM Tentative.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Abderrahmen Chouat
Examiner
Art Unit 2451

/Chris Parry/Supervisory Patent Examiner, Art Unit 2451